GRAVES, Presiding Judge.
Appellant was convicted as a second offender for the offense of unlawfully operating a motor vehicle upon a public highway while under the influence of intoxicating liquor, and upon his plea of guilty to the court, he was fined the sum of $250.
All matters of procedure appear to he regular. The record is before this court without a statement of facts or bills of exception. In the absence thereof, no question is presented for review.
The judgment of the trial court is affirmed.